

GT ADVANCED TECHNOLOGIES INC.
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of [•], (the
“Grant Date”),by and between GT Advanced Technologies Inc., a Delaware
corporation (the “Company”), and [•] (“Director”), in accordance with the 2011
Equity Incentive Plan of the Company, as the same may be amended from time to
time (the “Plan”).
The Company and Director desire to enter into an agreement pursuant to which the
Company shall grant to Director [Number of restricted stock units] (the “RSUs”)
under the Plan. Each RSU shall entitle Director to receive from the Company one
share of the Company’s common stock, par value $.01 per share (“Common Stock”)
for each RSU granted hereunder that becomes vested under the terms described
herein and in the Plan. All of such shares of Common Stock that may hereafter be
delivered to Director pursuant to this Agreement are referred to herein as
“Director Stock.” Except as otherwise defined herein and in Section 7, all
capitalized terms used herein have the same meaning as in the Plan.
The parties hereto agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. Director hereby acknowledges receipt of a true
copy of the Plan and that Director has read the Plan carefully and fully
understands its content. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of the RSUs.
(a)    The Company hereby grants to Director, as of the date hereof, [•] RSUs,
subject to the terms and conditions hereunder. Director agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
Director with any protection against potential future dilution of Director’s
stockholder interest in the Company for any reason. Director shall not have the
rights of a stockholder in respect of the shares of Common Stock underlying
these RSUs until such Common Stock is delivered to the Participant in accordance
with Section 4.
(b)    The grant of the RSUs by the Company is subject to Director’s execution
and delivery of the attached Confidentiality Agreement between Director and the
Company (or, at the discretion of the Administrator, a similar agreement
containing such terms as the Administrator, or a duly designated committee
thereof, shall determine) (the “Director Confidentiality Agreement”), and these
RSUs and all shares of the Director Stock shall be subject to the terms and
conditions of the Director Confidentiality Agreement.
(c)    In connection with the receipt of the RSUs and the delivery of any
Director Stock hereunder, Director represents and warrants to, and agrees with,
the Company that:
(i)    The RSUs and the Director Stock to be acquired by Director pursuant to
this Agreement shall be acquired for Director’s own account and not with a view
to, or intention of, distribution thereof in violation of the Securities Act, or
any applicable state securities laws, and the RSUs and the Director Stock shall
not be disposed of in contravention of the Securities Act or any applicable
state securities laws.
(ii)    This Agreement constitutes the legal, valid and binding obligation of
Director, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Director do not and shall not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Director is a party or any judgment, order or decree to which Director is
subject.
(iii)    Director has not taken any action that constitutes a conflict with,
violation or breach of, and the execution and delivery of this Agreement and the
other agreements contemplated hereby will not conflict with, violate or cause a
breach of, any noncompete, nonsolicitation or confidentiality agreement to which
Director is a party or by which Director is bound. Director agrees to notify the
Administrator of any matter (including, but not limited to, any potential
acquisition by the Company) which, to Director’s knowledge, might reasonably be
expected to violate or cause a breach of any such agreement.
(iv)    Director is a resident of the State of [State of Residence].
(v)    Director has been advised and encouraged in writing (via this Agreement)
to consult with an attorney and a tax advisor prior to signing this Agreement.
(d)    As an inducement to the Company to issue any RSUs to Director, and as a
condition thereto, Director acknowledges and agrees that neither the issuance of
the RSUs or the delivery of any Director Stock nor any provision contained
herein shall entitle Director to a directorship on the Board and/or on the board
of directors of the Subsidiaries, or affect the right of the Company to
terminate Director’s directorship at any time, with or without cause.
(e)    The Company and Director acknowledge and agree that this Agreement has
been executed and delivered, the RSUs have been granted and any Director Stock
that may be delivered hereunder will be delivered, in connection with and as a
part of the compensation and incentive arrangements between the Company and
Director.
(f)    In connection with the issuance of any Director Stock hereunder, Director
hereby agrees and acknowledges that all of the shares of the Director Stock are
subject in all respects to the terms of this Agreement.
3.    Vesting.
(a)    Except as otherwise provided in this Section 3, the RSUs shall become
vested on the earlier of (i) the day preceding the next annual meeting of
shareholders of the Company and (ii) the first anniversary of the date of grant,
provided that such Director has continuously served as a director on the Board
and/or on the board of directors of the Subsidiaries since the date hereof
through the date the RSU’s become vested.
(b)    Except as otherwise provided in this Section 3, if Director’s
directorship with the Company and/or its Subsidiaries terminates, such unvested
portion of the RSUs shall immediately be cancelled and Director shall forfeit
any rights or interests in and with respect to any such RSUs. Notwithstanding
the foregoing, if the Director’s directorship with the Company and/or its
Subsidiaries terminates prior to the vesting of the RSU’s due to: (i) death or
disability of the Director or (ii) other than for cause and the Director is, at
such time of termination of the directorship either (A) 70 years old or greater
or (B) has served as a director for ten or more years (consecutively), then all
of the unvested portion of the RSU’s shall vest upon such of termination.
(c)    In addition to Sections 3(a)-(b) above, upon a termination of Director’s
directorship with the Company that also constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h) (after giving
effect to the presumptions contained therein) within twelve months following a
“Change in Control,” as defined below, of the Company (the “Change in Control
Termination”), if the Change in Control Termination occurs on or before the
earlier of (i) the day preceding the next annual meeting of shareholders of the
Company and (ii) the first anniversary of the date of grant, all of the RSUs
shall vest on the date of the Change in Control Termination. For purposes of
this Agreement, (x) the term “Change in Control” means (i) the consummation of
any transaction or series of transactions resulting in a third party (or group
of affiliated third parties) owning, directly or indirectly, securities of the
Company possessing the voting power to elect a majority of the members of the
Board (whether by merger, consolidation or sale or transfer of the Company’s
securities) or (ii) the sale, transfer or other disposition of all or
substantially all of the business and assets of the Company, whether by sale of
assets, merger or otherwise (determined on a consolidated basis) to a third
party (or group of affiliated third parties). Notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred unless it also
qualifies as a change in control event as defined in Treasury Regulation Section
1.409A-3(i)(5). Upon the occurrence of a Change in Control Termination in the
time period described in the first sentence of this Section 3(c), the
Administrator shall be permitted, in its sole discretion, in a manner consistent
with Section 409A, to cause the Company to pay to Director in substitution for
the vesting of Director’s RSUs and the delivery of Common Stock to Director
under such circumstances and in respect of each share of Common Stock that would
otherwise be issuable upon such vesting, cash in an amount per share of Common
Stock equal to the price per share payable in the Change in Control in respect
of each issued and outstanding share of Common Stock.
4.    Delivery of Common Stock.
(a)    Subject to the terms of the Plan and except as otherwise elected by the
Director in accordance with paragraph (b) of this section, if the RSUs awarded
by this Agreement become vested, the Company shall promptly distribute to
Director the number of shares of Common Stock equal to the number of the RSUs
that so vested; provided that to the extent required by Section 409A, delivery
of shares of Common Stock upon a Participant’s “separation from service” within
the meaning of Treas. Reg. § 1.409A-1(h) (after giving effect to the
presumptions contained therein) shall be deferred until the six month
anniversary of such separation from service. In connection with the delivery of
the shares of Common Stock pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company and provide therein
customary representations and warranties related to the receipt of such shares
of Common Stock.
(b)    The Director may elect to defer delivery of shares of Common Stock
otherwise deliverable under Section 4(a) beyond the dates such shares of Common
Stock are otherwise deliverable pursuant to Section 4(a) under the rules and
procedures established separately by the Company. Under Section 409A, the
election to defer under this section 4(b) must be made in the calendar year
prior to the year in which services related to those RSU’s are first performed
(i.e., the calendar year prior to the calendar year containing the Grant Date).
If so elected, the Administrator shall distribute the shares of Common Stock in
accordance with such election. Notwithstanding anything to the contrary in this
Agreement, shares of Common Stock will not be delivered and the Director will
not have any rights as a stockholder until the shares of Common Stock are
delivered to the Director, except that vested shares will be eligible for
dividends during the deferral period. Notwithstanding the Director’s election to
defer delivery of shares, the Company is not obligated to grant an award of
restricted stock units in any future year or in any given amount to the
opportunity to elect delivery of shares does not create an expectation that the
Company may grant an award of restricted stock units in any future year or in
any given amount.
5.    Certificates. The shares of Director Stock may be in certificated or
uncertificated form, as permitted by the Company’s Bylaws. Prior to any
registered public offering of any Common Stock, the Company shall hold each
certificate representing the Director Stock (or shall reflect in its records the
uncertificated Director Stock as being held by the Company) until such time as
such Director Stock is transferred by Director, other than to a trust that at
all times remains solely for the exclusive benefit of one or more of Director’s
spouse and lineal descendants (whether natural or adopted), in compliance with
applicable laws and any agreement imposing restrictions on the transfer of
Director Stock.
6.    Restructuring Event. In the event of a stock dividend, stock split or
recapitalization or a corporate reorganization in which the Company is a
surviving corporation, including without limitation a merger, consolidation,
split-up or spin-off or a liquidation or distribution of securities or assets
other than cash dividends (a “Restructuring Event”), the number of shares of the
Director Stock held by Director may be adjusted by the Administrator, or a duly
designated committee thereof, as it reasonably determines is necessary to
reflect such Restructuring Event.
7.    Definitions.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
8.    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:


To the Administrator:
GT Advanced Technologies, Inc.
243 Daniel Webster Highway
Merrimack, New Hampshire 03054
Attention: General Counsel
To Director:
[Director Name]
[Address]


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.
9.    General Provisions.
(a)    Transferability. The RSUs shall not be transferable by Director other
than by the laws of will or descent. All provisions of this Agreement shall in
any event continue to apply to any RSU transferred as permitted by this Section
9(a), and any transferee shall be bound by all provisions of this Agreement as
and to the same extent as Director. Any transfer or attempted transfer of any
RSUs in violation of any provision of this Agreement shall be void, and the
Company shall not record such transfer on its books or treat any purported
transferee of such RSUs as the owner of such stock for any purpose.
(b)    Withholding Taxes. The Company shall be entitled to withhold from any
amounts due and payable by the Company to Director the amount of any federal,
state, local or other tax which, in the opinion of the Company, is required to
be withheld in connection with the vesting of the RSUs or the delivery of shares
of the Director Stock. To the extent that the amounts available to the Company
for such withholding are insufficient, it shall be a condition to the delivery
or vesting, as applicable, of such shares of the Director Stock that Director
make arrangements satisfactory to the Company for the payment of the balance of
such taxes required to be withheld. The Administrator, upon the written request
of Director, in the Administrator’s sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Director to satisfy
all or part of the tax obligations in connection with the vesting of the RSUs or
the delivery of the shares of Director Stock by (a) having the Company withhold
otherwise deliverable shares, or (b) delivering to the Company already-owned
shares, in each case having a Fair Market Value (as defined in the Plan) equal
to the amount sufficient to satisfy such tax obligations, provided such shares
have been held by Director for at least six months.
(c)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(d)    Complete Agreement. This Agreement, the Plan, those documents expressly
referred to herein and therein and other documents of even date herewith embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
(e)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
(f)    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Director,
the Company and their respective successors and assigns (including subsequent
permitted holders of the RSUs or the Director Stock); provided that the rights
and obligations of Director under this Agreement shall not be assignable except
in connection with a permitted transfer of the Director Stock hereunder.
(g)    Choice of Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by, and construed in accordance with, the internal law, and not the
law of conflicts, of the State of Delaware, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
(h)    Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party shall be entitled to specific performance and/or other injunctive
relief from any court of law or equity of competent jurisdiction (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Agreement.
(i)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Administrator.
* * * *


IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.
 
GT ADVANCED TECHNOLOGIES INC.
 
By: ______________________
 
Name: Hoil Kim
Title: Vice President, Chief Administrative
 
Officer and General Counsel
 




____________________________________
 
[Director Name]
 
 




 
 
 


